Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 10/1/21.
Original claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.111657. Although the claims at issue are not identical, they are not patentably distinct from each other. For example,   claims 1-20 of the instant application is compared with the claims 1-20 of U.S .Patent No.11165743 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.


     Instant Application 17/491-668 
1. An apparatus for helping with multicast domain name service (MDNS) discovery between resourcing-seeking and resource-providing devices on different computer networks, 
the apparatus comprising: one or more network interfaces connectable to a first network and a second network; one or more storage devices storing a plurality of software instructions; 
and one or more processors coupled to the one or more network interfaces and the one or more storage devices;
wherein, by the one or more processors executing the software instructions loaded from the one or more storage devices, the one or more processors are configured to:
receive an incoming MDNS query from a resource-seeking device via the first network;
select an available resource-providing device from a plurality of resource-providing devices on the second network;
send an outgoing MDNS query to the available resource-providing device via the second network;
receive an original MDNS response from the available resource-providing device via the second network;
modify one or more resource records of the incoming MDNS response to form a modified MDNS response, the modified MDNS response at least including a resource record from the original MDNS response but having a time-to-live (TTL) value of the resource record in the modified MDNS response modified to be a lower value than an original time-to-live (TTL) value as 



2. The apparatus of claim 1, wherein the one or more processors are further configured to generate the outgoing MDNS query having at least some information as included in the incoming MDNS query from the resource-seeking device.

3. The apparatus of claim 1, wherein the one or more processors are further configured to generate the outgoing MDNS query according to the incoming MDNS query at least by changing a unicast-response bit (QU bit) from multicast in the incoming MDNS query to unicast in the outgoing MDNS query.

4. The apparatus of claim 1, wherein the one or more processors are further configured to send the outgoing MDNS query to the available resource-providing device as a unicast query directly to an IP address of the available media device on the second network.

5. The apparatus of claim 1, wherein the one or more processors are further configured to send the outgoing MDNS query to the available resource-providing device as either a multicast query or a unicast query according to whether the incoming MDNS query from the resource- seeking device was sent as a multicast or a unicast query.

6. The apparatus of claim 1, wherein the one or more processors are further configured to send the modified MDNS response to the resource-seeking device as a unicast reply in response to the incoming MDNS query from the resource-seeking device.

7. The apparatus of claim 1, wherein the one or more processors are further configured to: in advance of receiving the incoming MDNS query, send the outgoing MDNS query to the available resource-providing device via the second network and store in the one or more storage devices a plurality of service record details of the available media device as specified in the original MDNS response; and

modify the one or more resource records of the incoming MDNS response to form the modified MDNS response according to the service record details stored in the one or more storage records.

8. The apparatus of claim 1, wherein the one or more processors are further configured to send the modified MDNS response to the resource-seeking device via the first network within two seconds of receiving the incoming MDNS query from the resource-seeking device.

9. The apparatus of claim 1, wherein the one or more processors are further configured to either:

53

BUL0003USA02 a) send the outgoing MDNS query to the available resource-providing device in response to receiving the incoming MDNS query from the resource-seeking device; or b) utilize a previous MDNS query sent to the available resource-providing device as the outgoing MDNS query; according to information included in the incoming MDNS query.

10. The apparatus of claim 1, wherein the one or more processors are further configured to form the modified MDNS response having a time-to-live (TTL) of all service records of the original MDNS response changed to be two seconds except for one or more service records of the original MDNS response that include a predetermined service name, wherein the one or more service records of the original MDNS response that include the predetermined service name are left in the modified MDNS response at their original time-to-live (TTL) values as sent by the available resource-providing device.

11. The apparatus of claim 10, wherein the predetermined service name is “airplay”.

12. The apparatus of claim 1, wherein: each of the plurality of resource-providing devices has a unique name; and the one or more processors are further configured to form the modified MDNS response further

by changing a name of the available media device to be a common name regardless of which of the plurality of media devices is selected as the available media device.

13. The apparatus of claim 1, wherein the first network is a first virtual local area network (VLAN) and the second network is a second virtual local area network (VLAN).

14. A method of helping with multicast domain name service (MDNS) discovery between resourcing-seeking and resource-providing devices on different computer networks, the method comprising: receiving an incoming MDNS query from a resource-seeking device via a first network; selecting an available resource-providing device from a plurality of resource-providing devices on a second network 
sending an outgoing MDNS query to the available resource-providing device via the second network;

receiving an original MDNS response from the available resource-providing device via the second network;
modifying one or more resource records of the incoming MDNS response to form a modified MDNS response, the modified MDNS response at least including a resource record from the original MDNS response but having a time-to-live (TTL) value of the resource record in the modified MDNS response modified to be a lower value than an original time-to- live (TTL) value as specified for the resource record in the original MDNS response from the available media device; and

sending the modified MDNS response to the resource-seeking device via the first network.

15. The method of claim 14, further comprising generating the outgoing MDNS query having at least some information as included in the incoming MDNS query from the resource-seeking device.
16. The method of claim 14, further comprising generating the outgoing MDNS query according to the incoming MDNS query at least by changing a unicast-response bit (QU bit) from multicast in the incoming MDNS query to unicast in the outgoing MDNS query.
17. The method of claim 14, further comprising sending the outgoing MDNS query to the available resource-providing device as a unicast query directly to an IP address of the available media device on the second network.
18. The method of claim 14, further comprising sending the outgoing MDNS query to the available resource-providing device as either a multicast query or a unicast query according to whether the incoming MDNS query from the resource-seeking device was sent as a multicast or a unicast query.
19. The method of claim 14, further comprising forming the modified MDNS response having a time-to-live (TTL) of all service records of the original MDNS response changed to be two seconds except for one or more service records of the original MDNS response that include a
predetermined service name, wherein the one or more service records of the original MDNS response that include the predetermined service name are left in the modified MDNS response

at their original time-to-live (TTL) values as sent by the available resource-providing device.
20. A non-transitory processor-readable medium comprising a plurality of processor-executable

instructions that when executed by one or more processors cause the one or more processors

to perform steps of:

receiving an incoming MDNS query from a resource-seeking device via a first network;

selecting an available resource-providing device from a plurality of resource-providing devices on a second network;

sending an outgoing MDNS query to the available resource-providing device via the second network;

receiving an original MDNS response from the available resource-providing device via the second network;

modifying one or more resource records of the incoming MDNS response to form a modified MDNS response, the modified MDNS response at least including a resource record from the original MDNS response but having a time-to-live (TTL) value of the resource record in the modified MDNS response modified to be a lower value than an original time-to- live (TTL) value as specified for the resource record in the original MDNS response from the available media device; and

sending the modified MDNS response to the resource-seeking device via the first network.

 
 

U. S. Patent No. 11165743
1. An apparatus for helping with multicast domain name service (MDNS) discovery, 


the apparatus comprising: one or more network interfaces coupled to a resource-seeking device and a resource-providing device; 

one or more storage devices; and one or more processors coupled to the one or more network interfaces and the one or more storage devices; 
wherein, by executing a plurality of software instructions loaded from the one or more storage devices, the one or more processors are configured to: receive a first MDNS query from the resource-seeking device; 

receive a first MDNS response from the resource-providing device; 

generate a second MDNS response according to the first MDNS response, wherein the first MDNS response includes a plurality of records at least including a service name record and the one or more processors are configured to generate the second MDNS response at least by; including each of the records of the first MDNS response in the second MDNS response, setting a time-to-live (TTL) value for each of the records in the second MDNS response except for the service name record to be a first TTL value that is lower than an original TTL value of each of the records in the first MDNS response, and setting a TTL value for the service name record in the second MDNS response to be a second TTL value higher than the first TTL value; and sending the second MDNS response to the resource-seeking device in response to the first MDNS query.




2. The apparatus of claim 1, wherein the first TTL value in the second MDNS response is set to be ten seconds or under.
3. The apparatus of claim 1, wherein the first TTL value in the second MDNS response is set to be two seconds.
4. The apparatus of claim 1, wherein the one or more processors are further configured to set the TTL value of the service name record in the second MDNS response to be a same value as an original TTL value of the service name record in the first MDNS response.
5. The apparatus of claim 1, wherein the one or more processors are configured to: select the resource-providing device being an available one of a plurality of resource-providing devices in response to receiving the first MDNS query; transmit a second MDNS query to the resource-providing device; and receive the first MDNS response from the resource-providing device in response to the second MDNS query.
6. The apparatus of claim 1, wherein the one or more processors are further configured to add rules allowing unicast network traffic between the resource-seeking device and the resource-providing device to a gateway in response to the first MDNS query.
7. The apparatus of claim 1, wherein the one or more processors are further configured to store in the one or more storage devices a soft assignment association between the resource-seeking device and the resource-providing device in response to the first MDNS query.
8. The apparatus of claim 1, wherein the one or more processors are further configured to: monitor unicast traffic between the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has started utilizing a resource provided by the resource-providing device; and store in the one or more storage devices a hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; wherein, while hard-assigned to the resource-seeking, the resource-providing device is unavailable for hard assignment to another resource-seeking.
9. The apparatus of claim 8, wherein the one or more processors are further configured to: search the storage device to determine whether the resource-providing device is soft-assigned to a second resource-seeking device; and remove rules allowing unicast network traffic between the second resource-seeking device and the resource-providing device from a gateway in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device.
10. The apparatus of claim 8, wherein the one or more processors are further configured to: determine whether there are any other resource-providing devices available after detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; and transmit a multicast MDNS goodbye message in response to determining there are no other resource-providing devices available.
11. The apparatus of claim 8, wherein the one or more processors are further configured to: monitor unicast traffic between the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has stopped utilizing the resource provided by the resource-providing device; and remove from the one or more storage devices the hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has stopped utilizing the resource provided by the resource-providing device, whereby the resource-providing device thereafter becomes available for hard assignment to another resource-seeking device.
12. The apparatus of claim 11, wherein the one or more processors are further configured to change an association between the resource-seeking device and the resource-providing device from a hard association to a soft association in response to detecting the resource-seeking device has stopped utilizing the resource provided by the resource-providing device.
13. The apparatus of claim 1, wherein the one or more processors are further configured to: detect when the resource-seeking device has started utilizing a resource provided by the resource-providing device; store in the one or more storage devices a hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; and add rules allowing unicast network traffic between the resource-seeking device and the resource-providing device to a gateway in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; wherein, while hard-assigned to the resource-seeking device, the resource-providing device is unavailable for hard assignment to another resource-seeking.
14. The apparatus of claim 13, wherein the one or more processors are further configured to monitor unicast traffic between the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has started utilizing the resource provided by the resource-providing device.
15. The apparatus of claim 13, wherein the one or more processors are further configured to monitor multicast traffic sent by at least one of the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has started utilizing the resource provided by the resource-providing device.
16. The apparatus of claim 13, wherein the one or more processors are further configured to: detect when the resource-seeking device has stopped utilizing the resource provided by the resource-providing device; remove rules allowing unicast network traffic between the resource-seeking device and the resource-providing device from the gateway in response to detecting that the resource-seeking device has stopped utilizing the resource provided by the resource-providing device; and remove from the one or more storage devices the hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has stopped utilizing the resource provided by the resource-providing device, whereby the resource-providing device thereafter becomes available for hard assignment to another resource-seeking device.
17. The apparatus of claim 16, wherein the one or more processors are further configured to monitor unicast traffic between the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has stopped utilizing the resource provided by the resource-providing device.
18. The apparatus of claim 16, wherein the one or more processors are further configured to monitor multicast traffic sent by at least one of the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has stopped utilizing the resource provided by the resource-providing device.
















19. An apparatus for helping with multicast domain name service (MDNS) discovery, the apparatus comprising: one or more network interfaces coupled to a resource-seeking device and a resource-providing device; one or more storage devices; and one or more processors coupled to the one or more network interfaces and the one or more storage devices; wherein, by executing a plurality of software instructions loaded from the one or more storage devices, the one or more processors are configured to: receive a first MDNS query from the resource-seeking device; receive a first MDNS response from the resource-providing device; generate a second MDNS response according to the first MDNS response, wherein the second MDNS response is generated at least by including a resource record from the first MDNS response and setting a time-to-live (TTL) value of the resource record in the second MDNS response to be lower than an original TTL value as specified for the resource record in the first MDNS response; send the second MDNS response to the resource-seeking device in response to the first MDNS query; monitor unicast traffic between the resource-seeking device and the resource-providing device in order to detect when the resource-seeking device has started utilizing a resource provided by the resource-providing device; and store in the one or more storage devices a hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; wherein, while hard-assigned to the resource-seeking, the resource-providing device is unavailable for hard assignment to another resource-seeking.
20. An apparatus for helping with multicast domain name service (MDNS) discovery, the apparatus comprising: one or more network interfaces coupled to a resource-seeking device and a resource-providing device; one or more storage devices; and one or more processors coupled to the one or more network interfaces and the one or more storage devices; wherein, by executing a plurality of software instructions loaded from the one or more storage devices, the one or more processors are configured to: receive a first MDNS query from the resource-seeking device; receive a first MDNS response from the resource-providing device; generate a second MDNS response according to the first MDNS response, wherein the second MDNS response is generated at least by including a resource record from the first MDNS response and setting a time-to-live (TTL) value of the resource record in the second MDNS response to be lower than an original TTL value as specified for the resource record in the first MDNS response; send the second MDNS response to the resource-seeking device in response to the first MDNS query; detect when the resource-seeking device has started utilizing a resource provided by the resource-providing device; store in the one or more storage devices a hard assignment association between the resource-seeking device and the resource-providing device in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; and add rules allowing unicast network traffic between the resource-seeking device and the resource-providing device to a gateway in response to detecting the resource-seeking device has started utilizing the resource provided by the resource-providing device; wherein, while hard-assigned to the resource-seeking device, the resource-providing device is unavailable for hard assignment to another resource-seeking.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452